                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division


RASHAD E. CLARK,

     Plaintiff,

V.                                                   Civil Action No, 3:19CV918


WARDEN J. ANDREWS,

     Defendant.


                               MEMORANDUM OPINION


     By Memorandum Order entered on December 18, 2019, the Court

conditionally docketed         this action.          At that time, the          Court

directed   Rashad   E.   Clark    to    submit   a    statement    under   oath   or

penalty of perjury that:

     (A)   Identifies the nature of the action;
     (B)   States his belief that he is entitled to relief;
     (C)   Avers that he is unable to prepay fees or give
           security therefor; and,
     (D)   Includes a statement of the assets he possesses.

See 28 U.S.C. § 1915(a)(1).            The Court provided Clark with an in

forma pauperis affidavit form for this purpose.

     Additionally,       the    Court    directed       Clark     to   affirm     his

intention to pay the full filing fee by signing and returning a

consent to the collection         of fees form.         The Court warned Clark


that a failure to comply with either of the above directives within

thirty (30) days of the date of entry thereof would result in

summary dismissal of the action.
      Clark has not complied with the order of this Court.                  Clark

failed to return the ij;i forma pauperis affidavit and the consent

to collection of fees form.         As a result, he does not qualify for

in   forma   pauperis    status.     Furthermore,       he   has   not   paid   the

statutory filing fee for the instant action.                       See 28   U.S.C.

§ 1914(a).      Such     conduct    demonstrates    a    willful      failure   to

prosecute.    See Fed. R. Civ. P. 41(b).           Accordingly, this action

will be dismissed without prejudice.

      The Clerk is directed to send a copy of the Memorandum Opinion

to Clark.




                                                     /s/
                                     Robert E. Payne
                                     Senior United States District Judge

Date: ^                 (o^ >^*2^
Richmond, Virginia
